DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 12-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivaraj et al. (US 2021/0377804 A1), hereinafter referred to as D1.
Regarding claims 1, 8, and 15, D1 discloses network traffic splitting for dual connectivity user equipment, which comprises:
receive traffic to be forwarded to a base station of a radio access network ("RAN") (Referring to Figures 1-3, receiving traffic to forward to eNB and gNB.  See paragraphs 0130-132.);
determine a measure of latency sensitivity associated with the traffic (Referring to Figures 1-3, the effect of larger queues in buffers increasing RAN latency (equivalent to determine a measure of latency sensitivity associated with the traffic) is considered.  See paragraphs 0130-0132.); 
receive metrics associated with the base station of the RAN (Referring to Figures 1-3, buffer size (metrics) of eNB and GNB is determined.  See paragraphs 0130-0132.); 
determine an egress rate based on: the measure of latency sensitivity associated with the traffic, and the metrics associated with the base station of the RAN (Referring to Figures 1-3, the traffic split (egress rate) across the eNB and gNB based upon the relevant buffer size (metric), associated with latency.  See paragraphs 0130-0132); and 
forward at least a portion of the traffic, at the determined egress rate, to the base station of the RAN (Referring to Figures 1-3, traffic is forwarded according to the determine traffic split (portion based upon egress rate).  See paragraphs 0130-0132.)

Regarding claims 2, 9, and 16, D1 discloses wherein the traffic is received from at least one of: a User Plane Function ("UPF"), a Packet Data Network ("PDN") gateway ("PGW"), or a Serving Gateway ("SGW") (Referring to Figures 1-3, associated traffic with user plane.  See paragraph 0044 and 0052.)

Regarding claims 3 and 10, D1 discloses wherein the determined egress rate is a first rate, wherein the traffic is received at a second rate that is different from the first rate (Referring to Figures 1-3, the traffic is split, thereby equivalent to a first rate which is different and less than the received rate, second rate.  See paragraphs 0130-0132.)

Regarding claims 5, 12, and 18, D1 discloses wherein determining the measure of latency sensitivity associated with the traffic is based on at least one of: a network slice associated with the traffic, a source of the traffic, a destination of the traffic, a Quality of Service ("QoS") flow associated with the traffic, or an application associated with the traffic (Referring to Figures 1-3, based upon buffer size (equivalent to a destination of the traffic), which is associated with latency.  See paragraphs 0130-0132.)

Regarding claims 6, 13, and 19, D1 discloses wherein the metrics associated with the base station of the RAN include at least one of: a measure of utilization or capacity of one or more ingress queues associated with the base station, a quantity of User Equipment ("UEs") connected to the base station, or signal quality metrics associated with the base station (Referring to Figures 1-3, based upon buffer size (equivalent to a measure of utilization or capacity of one or more ingress queues associated with the base station), which is associated with latency.  See paragraphs 0130-0132.)

Regarding claims 7, 14, and 20, D1 discloses wherein the egress rate is further determined based on an ingress capacity of the base station (Referring to Figures 1-3, the traffic split is based upon the buffer utilization of the eNB and gNB.  See paragraphs 0130-0132.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11, and 17 /are rejected under 35 U.S.C. 103 as being unpatentable over Sivaraj et al. (US 2021/0377804 A1), hereinafter referred to as D1, in view of Stanwood et al. (US 2014/0241154 A1), hereinafter referred to as D2.
Regarding claims 4, 11, and 17, D1 discloses wherein the second rate is a faster rate than the first rate, wherein the portion of the traffic is a first portion (Referring to Figures 1-3, the traffic is split, thereby equivalent to a first rate which is different and less than the received rate, second rate, which is a faster rate than the split rate.  See paragraphs 0130-0132.)
D1 does not disclose and wherein the one or more processors are further configured to: drop at least a second portion of the traffic without forwarding the second portion of the traffic to the base station.
D2 teaches it is well-known in the art to perform intelligent discarding in networks based on prioritization, which comprises various types of types of traffic policing can be used, including rate limiting, packet blocking, packet dropping and/or intelligent discard. Various techniques for intelligent discard that can be used to remedy oversubscription.  See paragraphs 0097-0103.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the packet discarding of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to prioritize delay sensitive traffic over delay insensitive traffic when network congestion occurs; thereby, improving system throughput.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sivaraj et al. (US 20200195539 A1) - directed towards reducing latency in a wireless communications network. Radio access network latency data corresponding to a measured latency impact criterion is obtained by a network device of a wireless network. Based on the radio access network latency data, latency guidance data usable by the radio network device to achieve a reduction in communication latency that is experienced by a user equipment is predicted, e.g., by a learned model. The latency guidance data can be used to facilitate a reduction in the communication latency that is experienced by a user equipment.
Pietraski et al. (US 20190165890 A1) - latency reduction by fast forward (FF) in multi-hop communication device and/or systems is disclosed. Packets may be received and forwarded using a codeword (CW)-based approach with and/or without per-CW CRC. A FF session may have a flow ID and packets may have sequence numbers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462